PER CURIAM.
This case concerns the fees of a receiver. After hearing the proofs, the master found as a fact that the receiver had made an agreement about the fees; that the company had acted upon it, and had paid him the money agreed upon. Secondly, he found as a fact that no claim was .made for a year thereafter by the receiver for further fees, and that the alleged five-year agreement of the company to employ him as president had no connection whatever with the fixation of his fees. And, lastly, he found that under any circumstances the receiver had been paid adequate fees for his services. The fees he claims are in excess of what he had received as president of the company before the receivership and in excess of what he had agreed to in the reorganization proceedings.
Fortified as the findings of the master are by the opinion of the court dismissing exceptions to his report, we find no warrant for this court overruling the court below. Its order is therefore affirmed.